Order, Supreme Court, New York County (Louis York, J.), entered November 19, 2002, which granted plaintiffs motion to confirm a referee’s report and directed that plaintiff have judgment against defendant in the amount of (1) $195,018.33, with respect to a certain promissory note, with interest from September 6, 2001, and (2) $18,288.64, with respect to defendant’s personal guarantee of a certain loan, with interest from September 6, 2001, unanimously modified, on the facts, to the extent of directing that plaintiff have judgment against defendant (1) in the amount of $325,918.33, representing $130,900 in principal plus $195,018.33 in prejudgment interest due from the date of defendant’s default on July 15, 1988 to June 22, 2001, and (2) in the sum of $43,855.90, representing $25,567.26 in principal plus $18,288.64 in prejudgment interest from inception of the guaranteed loan on July 19, 1993 to June 22, 2001, for a total of $369,774.23, with interest from June 23, 2001, and to grant plaintiff’s motion to confirm a referee’s report finding that plaintiff incurred reasonable attorneys’ "fees in the amount of $9,196, and to award judgment thereon, and otherwise affirmed, without costs. The Clerk is directed to enter judgment accordingly.
Plaintiff is entitled to modification of the order to include the amount of the principal on which the referee calculated interest and to reflect interest accruing after June 22, 2001, the date on which the referee calculated the principal amounts owed. Confirmation is also warranted as to an additional referee’s report, which determined that defendant owed plaintiff $9,196 in counsel fees. Concur — Saxe, J.E, Sullivan, Rosenberger, Friedman and Gonzalez, JJ.